DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Status of claims
	Claims 31-42 (preliminary amendment) as filed on 11/08/2019 are pending and under examination in the instant office action. 
Claim Rejections - 35 USC § 112
Indefinite
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36 is rendered indefinite by the phrases “in particular” and “preferably”. A broad range or limitation followed by linking terms and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. MPEP 2173.05(c).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-38, 41 and 42 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 8,053,210 (Dunkelberg).
US 8,053,210 (Dunkelberg) discloses a method for monitoring and/or testing conditions of microbial barrier properties of a product or of a sterile package unit with respect to its efficacy against recontamination, wherein the method comprises steps of (see entire document including col. 3, lines 40-57; col. 6, lines 1-31):
(a) introducing a reference test body such as a sterile package unit into a test chamber such as a generic storage chamber or transport chamber (col. 3, line 45; col. 6, line 17); 
(b) introducing germs into the chamber such as a contamination from non-sterile environment in and/or around the chamber (col. 3, line 45; col. 6, lines 19-20); 
( c) generating conditions for the multiplication of germs that penetrated the reference test body or the package unit for the purpose of culturing the germs (col. 3, lines 46-53; col. 6, line 24);
(d) counting the cell colonies that have grown (col. 3, lines 56-57; col. 6, line 25-26); and
( e) detecting the germs on the basis of the cell colonies, that have grown, as evidence that microbial barrier was broken and germs entered test body or package unit after its sterilization (col. 3, lines 65-67; col. 6, lines 29-31);
Wherein the test body or the package unit comprises a nutrient medium located in a cavity of the package (col. 3, line 44; col. 4, lines 52-55; col. 6, line 5), and a cover with a filter (col. 6, line 3) that are “cover” closing “opening” and “perforated by a number of holes” within the broadest meaning of the claims. 

As applied to claim 32, in the cited method the medium is preferably solid (col. 4, line 55). 
With respect to claim 33, in the cited method the “opening” of the filter/cover feature is either on a top or on a side (col.6, lines 1-7) within the broadest meaning of the claims. 
With respect to claims 34, 35 and 42,  it is noted that claims are generic with regard to configuration and spatial arrangement of claimed “opening”, “cover”, “inlet” and a “closure piece” as they might be used in the method for monitoring microbial barrier. Thus, limitations of claims 34, 35 and 425 cannot be distinguished from the cited method that comprises the use of a container or package unit comprising a closure piece such a cover with filter and dishes with medium and that allows for practicing the same active steps as the claimed method for the same goal of determining presence of germs as evidence of efficiency of microbial barrier. 
As applied to claim 36, in the cited method “cavity” or medium dishes are made from glass or synthetic plastic (col. 5, line 4), and, thus, transparent or partially transparent as to allow for observation of microbial colonies within the broadest meaning of the claimed method.  
As applied to claims 37 and 38, in the cited method the nutrient medium is on the bottom of container; and “cavity” or medium dish is “lined completely with the nutrient medium” within the broadest meaning of the claimed method.  

Thus, the cited US 8,053,210 (Dunkelberg) anticipates the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-42 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,053,210 (Dunkelberg) and Yale, C.E. Laboratory Animal Science. 1973, Vol. 23, No. 6, pages 885-888.
The cited US 8,053,210 (Dunkelberg) is relied upon as explained above for the teaching of a method for monitoring and/or testing conditions of microbial barrier properties of a product (sterile package unit) with respect to its efficacy against recontamination. 
The cited method comprises same active steps as required by the claimed method (see entire document including col. 3, lines 40-57; col. 6, lines 1-31) as explained above. 
As applied to claims 39-40: Although the cited US 8,053,210 (Dunkelberg) does not disclose materials used for making chamber, cover and/or filter, one of skill in the art is free to select various materials including durable steel with laser perforation depending on specific designs or specific conditions surrounding the testing. For example: the 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
March 4, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653